PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/599,569
Filing Date: 11 Oct 2019
Appellant(s): Cryptography Research, Inc.


______________________
Mr. ANDREEV, DMITRII
(Reg. No.: 57428)
For Appellant



EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/23/2022 appealing from the Final Office Action mailed on 11/29/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument (Pages 15-22 of the Appeal Brief)
B. Claim 1 and corresponding dependent claims are patentable over Fahrny, Jaffe, and Klustaitis because the features of these claims are not obvious in view of the cited references (Pages 6-10 of the Appeal Brief).
  Appellant argues: the combination of Fahrny, Jaffe, and Klustaitis fails to teach or suggest “update a state variable by applying a predetermined function to a current value of the state variable and a hash of contents of the secure memory,” as recited by independent claims 1, 8, and 10 (Pages 7-10 of the Appeal Brief).
Thus, assuming arguendo the Office’s interpretations of the referenced teaching of Jaffe and Klustatis, the difference between the claimed update a state variable by applying a predetermined function to a current value of the state variable and a hash of contents of the secure memory and the prior art teachings referenced by the Office action can be illustrated by the following table (Page 8 of the Appeal Brief):



Claim 1
Wording
Formula (for Illustrative purposes only)
update a state variable by applying a predetermined function to a current value of the state variable and a hash of contents of the secure memory
SVnew  = F (SVcur, H (Mem)),
Where H (Mem) is the hash of content of the secure memory, SVnew is the value of the state variable, SVcur  is the value of the state variable, and F is a predetermined function.


The Examiner respectfully disagrees with the Appellant as the following:
The combination of Fahrny, Jaffe, and Klustaitis does disclose the aforementioned limitations as the following:
Fahrny teaches a system-on-chip (SoC), comprising:  an access control unit comprising a secure memory for storing access control data, the access control unit to:
 receive a message comprising an access control data item (Fahrny: receive a message comprising authentication information as shown in figure 4); 
store the access control data item in the secure memory (Fahrny: par. 0026, 0050; store keys, secrets and related information in the memory); 
calculate a message digest by applying a cryptographic hash function to contents of the message and the state variable (Fahrny: pars. 0042, 0059; Using the RSA algorithm, in order to send a signed message, the first security device uses the first security device's own private key. The first security device may produce a hash value of the message.., State information [i.e. state variable] may be determined from parameters contained in the message header.  According to an embodiment and as illustrated in the Table, the message header includes various parameters including the Producer Id, Consumer Id, Counter Included Flag, DLDU counter, and Processing Rule Id…; par. 0046).
Fahrny further discloses a state variable reflecting a state of communications between the access control unit and a programming agent (Fahrny: pars. 0038, 0039, 0051, 0059, the state information parameter includes the DCS Layer Data Unit, DLDU counter between DCAS and the validation of the SoC).
Jaffe discloses updating a state variable by applying a predetermined function to a current value of the state variable (Jaffe: par. 0080, an intermediate new state may be generated by applying a hash function (SHA-224 or SHA-256) [i.e. predetermined function] to a combination of the previous state, the counter, and the key knonce.  The new state mod Q may be used as the nonce …). Note that a hash function (SHA-224 or SHA-256) is equivalent to a predetermined function and a new state variable is equivalent to updating state variable.
Jaffe further discloses updating a state variable by applying a predetermined function to a current value of the state variable and multiple types of store data  (Jaffe: par. 0079,  An intermediate new state may be generated as a hash function [i.e. predetermined function] of multiple types of stored data [i.e. including content memory], using any suitable cryptographic hash function such as the Secure Hash Algorithm (SHA) family of algorithms (including for example SHA-224, SHA-256, SHA-384, and SHA-512) or any other suitable cryptographic primitive). 
As mention above, Jaffe discloses an intermediate new state [i.e. SVnew] may be generated as a hash function [i.e. F is predetermined function] of multiple types of stored data [i.e. including content memory]. It can rewrite in term of formula (for illustrative purpose only). 
SVnew = Hash function (SVcur, content memory)    (I)


Where a hash function which is equivalent to F is a predetermined function of the claim, new state is equivalent to SVnew, and multiple types of stored data which is including content memory (See par. 0079 of Jaffe above).  
Klustaitis teaches hash of contents of the secure memory (Klustaitis: par. 0022, applying a hash function to the contents of the trusted memory in the trusted computing device (312).  Such a hash function may take the contents of the trusted memory in the trusted computing device (312) as input and generate a value output. ..  ).  It can rewrite in term of formula (for illustrative purpose only).
hash function (contents of the trusted memory) = content memory   (II)


     substitute content memory of expression (II) into (I) above, we get an expression (III)
SVnew = Hash function (SVcurr, hash function (contents of the trusted memory)  (III)

In summary, the combination Fahrny, Jaffe, and Klustaitis discloses the claim limitation which can rewrite in term of formula (III) (for illustrative purpose only) which is equivalent to SVnew  = F (SVcur, H(Mem)) of claim 1 above.
It is clear that the combination of Fahrny, Jaffe, and Klustaitis as a whole does teach the aforementioned limitations. Therefore, does disclose all limitations argued above.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CANH LE/
Patent Examiner, Art Unit 2439


Conferees:
 /KARI L SCHMIDT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        

/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                                        

                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.